Citation Nr: 0903131	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  07-32 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include dementia due to head trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs Regional Office in Reno, 
Nevada.

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in December 2008.  A 
transcript of the hearing is associated with the claims file.


FINDING OF FACT

The competent evidence, overall, demonstrates that the 
veteran's acquired psychiatric disorder was not incurred in 
nor the result of active duty.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, to 
include dementia due to head trauma, is not established.  38  
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304  
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Certain chronic diseases, including psychoses, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises. It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. § 
3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience. Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

The veteran claims that his current psychiatric problems 
began during his time in service from September 1967 to 
September 1970, specifically due to head traumas incurred in 
January 1968 and December 1969.

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  Evidence submitted includes VA 
treatment records and private treatment records from the 
Lahey Clinic.  These records chronicle a history of mental 
illness, including diagnoses of anxiety, a personality 
disorder, and possible dementia.  Based on this evidence, the 
first requirement of a current disability is fulfilled.

The second requirement for service connection is evidence of 
in-service incurrence of an injury or disease.  The service 
medical records (SMRs) are silent for any complaints, 
treatments, or diagnoses of any chronic psychiatric disorder.  
Additionally, the veteran claimed no psychiatric symptoms 
upon being examined at separation.  The Board finds that the 
service records provide limited negative evidence against 
this claim.

The SMRs do verify the claimant's statements of receiving two 
concussions in service.  The first concussion occurred in 
January 1968 as the result of a fight and was not treated 
long term.  The second concussion occurred in December 1969 
after falling to the concrete floor of the barracks and 
hitting his head.  This incident led to 6 days of 
hospitalization, 7 additional days of convalescence, and then 
the veteran returned to duty.  There is no further mention of 
any residual disability of any kind from the concussions 
during service.

The third requirement for establishing service connection is 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  

The RO obtained VA outpatient medical records through June 
2006.  These records are unclear on the etiology of the 
veteran's acquired psychiatric disorder.

The first evidence of any psychiatric treatment for the 
veteran was in 1983, when the veteran was treated for an 
anxiety attack at the Lahey Clinic in Boston.  The examiner 
noted the veteran's concussion in Germany in 1969 "with no 
apparent sequelae".  Importantly, no reference was made to 
service regarding the possible etiology of the veteran's 
anxiety, providing more evidence against this clam. 

The Board notes this first evidence of psychiatric treatment 
in March 1983 occurred approximately 13 years after 
separation from service.  Additionally, he did not complain 
of dementia or related symptoms until June 2005, 
approximately 35 years after separation from service.  The 
United States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  See 
Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history in determining if service-connection is 
warranted, including a lengthy period of absence of 
complaints); see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) (holding that "negative evidence" could be 
considered in weighing the evidence).  

The veteran submitted a VA mental health treatment record 
from June 2005 that included an assessment of severe chronic 
generalized anxiety disorder and dementia due to head trauma 
in 1968 and 1969-70.  The examiner noted rapid, pressured 
speech and low self esteem.  The veteran reported having 
experienced mental confusion, memory loss, pain, and 
perceptual problems with sounds and light ever since his 1969 
concussion.  Notably, the examiner found thoughts and memory 
within normal limits, with no evidence of hallucinations or 
delusions nor any personality disorder.  The examiner gave a 
poor prognosis for improvement due to the veteran's mental 
health problems.

The Board notes that the June 2005 examiner's opinion of 
dementia appears to be based solely on the veteran's reported 
subjective symptoms.  The examiner's objective findings 
revealed normal thought and memory processes, compared to the 
veteran's subjective complaints of mental confusion, memory 
loss, and perceptual problems.  Additionally, the examiner 
gave no opinion regarding the etiology of the veteran's 
anxiety and did not relate it to service.  The examiner also 
did not have access to the veteran's claims file.  The Board 
therefore finds that this medical report is entitled to 
limited probative weight.

The veteran submitted a VA outpatient record from January 
2007 indicating a mental health assessment by the same 
psychologist who completed the June 2005 assessment.  The 
report indicates that the veteran brought with him only the 
June 2006 rating decision that is on appeal, as well as his 
own multi-page statement about his symptoms, and no other 
medical records.  The examiner quotes several entire 
statements directly from the veteran regarding his mental 
state after separation from service.  

In the limited mental status examination, the veteran was 
noted to be well oriented, with no evidence of 
hallucinations, delusions, or paranoid ideation.  The 
examiner noted that the veteran "still suffers from ongoing 
memory and concentration problems", despite his own findings 
of normal thought and memory processes during the June 2005 
mental health assessment.  The examiner again diagnosed the 
veteran with dementia due to head trauma, once more basing 
the assessment almost entirely on subjective symptoms offered 
by the veteran.  The Board finds this report to be entitled 
to very limited probative weight, as the findings and 
opinions are clearly based on subjective statements by the 
veteran rather than objective examination.

The veteran was given an evaluation for competence for pay 
purposes by VA in December 2005.  The veteran reported a 
history of anxiety attacks since age 28, although none for 
the prior six months.  The veteran reported chronic 
homelessness for the previous three years.  He denied feeling 
depressed, difficulty in concentration, sleep disturbance, or 
change in appetite or energy.  

Upon mental status examination, the veteran was alert and 
oriented, speech was normal in rate and rhythm, and mood was 
euthymic.  The examiner found no perceptual disturbances, and 
found thought process and association to be normal and 
coherent, and memory was intact.  The examining physician 
found the veteran to be competent for pay purposes and 
commented that the veteran does not appear to have any 
disabling psychiatric disorder, but does appear to have a 
personality disorder.  The examiner diagnosed general anxiety 
disorder and personality disorder, not otherwise specified.  

The Board finds that this opinion is entitled to great 
probative weight, providing limited evidence against this 
claim as it fails to indicate a problem associated with 
service.

In May 2006, the veteran was afforded a VA medical 
examination pursuant to this claim, to include a brain and 
spinal cord exam.  The veteran reported being unemployed for 
at least six years and homeless for much of that time.  The 
examiner noted the past history of two head injuries while in 
service.  Upon physical examination, the veteran complained 
of occasional headaches but no chronic problems.  
Neurological examination revealed the veteran to be fully 
oriented with memory intact.  There were no neurological 
deficits identified.  The examiner noted that he did not 
detect any evidence of dementia in his encounter with the 
veteran.  The VA examiner diagnosed status post head 
injuries, remote, and history of chronic anxiety with 
evidence in the past of hyperventilation episodes.  

Upon examination of the brain and spinal cord, the veteran 
reported no pain, weakness, or fatigue.  The examiner opined 
that the veteran's difficulty with keeping a job is because 
of the mental health issues rather than from an organic brain 
problem.  The examiner stated that there appears to be no 
functional loss from an intellectual standpoint.  The 
examiner opined that whatever condition the veteran has had 
from the head injury is stable, and he did not find any 
central nervous system deficits.  The examiner stated that he 
believes there is psychiatric illness of chronic anxiety and 
failure to adapt in modern society from a mental standpoint 
rather than from an injury to the brain, providing evidence 
against the veteran's central contention that he has a 
disability related to the injury in service. 

The Board finds that this opinion is entitled to great 
weight, as the examiner reviewed the claim file in its 
entirety and took into account all prior records regarding 
the veteran's psychiatric complaints, as well as a complete 
medical examination.

Simply stated, the Board finds that the post-service 
treatment records, the examinations cited above, and the 
service records provide evidence, overall, against this 
claim, indicating that no psychiatric disorder is related to 
service.  

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

More importantly, the competent evidence of record provides 
evidence against a finding of a nexus between any current 
psychiatric disorder and the veteran's period of active 
service from September 1967 to September 1970.  Boyer, 210 
F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).  Specifically, the veteran was first diagnosed with 
anxiety some thirteen years after service, with no reference 
to service, and was first diagnosed with dementia some 
thirty-five years after service, providing evidence against 
this claim.

In the present case, to the extent that the veteran is able 
to observe continuity of psychiatric symptoms since service, 
his opinions are outweighed by the lack of pertinent findings 
of chronic disability in service, the lack of pertinent 
findings after service, and the lack of any competent medical 
opinion linking or indicating a link to service.  

The Board finds that the service and post-service medical 
records provide evidence against the claim of service 
connection for an acquired psychiatric disorder, to include 
dementia due to head trauma, related to service or the injury 
in service, outweighing the lay statements of the veteran, 
indicating a problem that began after service.  In sum, the 
medical evidence demonstrates that the veteran is not 
entitled to service connection for an acquired psychiatric 
disorder.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

Duty to notify and to assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the first notice provided did not 
address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in July 2005 and March 2006 that fully 
addressed all three notice elements and were sent prior to 
the initial AOJ decision in this matter.  The letters 
informed the appellant of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in her or 
his possession to the AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records through June 2006, and the veteran submitted private 
records from the Lahey Clinic.  The veteran was afforded a VA 
medical examination including a brain and spinal cord 
examination in May 2006, and had the opportunity to present 
testimony in the December 2008 videoconference hearing before 
the undersigned Veterans Law Judge.  Significantly, neither 
the appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

Service connection for an acquired psychiatric disorder, to 
include dementia due to head trauma, is denied.



____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


